Citation Nr: 1423436	
Decision Date: 05/22/14    Archive Date: 05/29/14

DOCKET NO.  07-26 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for gout.

2.  Entitlement to service connection for a bilateral knee disorder, to include as secondary to service-connected lumbar spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

R. Erdheim, Counsel


INTRODUCTION

The Veteran had active service from February 1980 to November 1986 and from March 1987 to March 1990. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from a July 2006 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  A hearing before the undersigned Veterans Law Judge was held at the RO in September 2010.  The hearing transcript has been associated with the claims file. In March 2011 and in March 2013, the Board remanded the claims for additional development.


FINDINGS OF FACT

1.  It is at least as likely as not that the Veteran's gout had its onset in service.

2.  A bilateral knee disability is not shown to be causally or etiologically related to any disease, injury, or incident during service, arthritis did not manifest within one year following separation from service, and the bilateral knee disability was not caused or aggravated by the service-connected lumbar spine disability.


CONCLUSIONS OF LAW

1.  The Veteran's gout was incurred during active duty military service.  38 U.S.C.A. §§ 1101, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

2.  A bilateral knee disability was not incurred in or aggravated by the Veteran's active duty military service and was not secondary to a service-connected disability.  38 U.S.C.A. §§ 1101, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In the instant case, the Board finds that VA has satisfied its duty to notify through November 2005, March 2011, and June 2011 letters.  The claims were then adjudicated most recently in an August 2013 supplemental statement of the case.  Mayfield, 444 F. 3d at 1333-34.

Relevant to the duty to assist, the Veteran's service treatment records, VA treatment records, and private records have been obtained and considered.  The Veteran has not identified any additional, outstanding records necessary to decide his pending appeal.  As this is a paperless claim, the Board has reviewed the Veteran's paperless Virtual VA and VBMS claims files.  Additionally, the Veteran was afforded VA examinations in order to adjudicate his claim for service connection for a bilateral knee disability, including opinions as to whether the claim could prevail on a secondary basis.  Those examinations adequately addressed the etiology of his knee disability on a direct and secondary basis.  The Board finds that the proffered opinions were based on interviews with the Veteran and review of the record, including multiple physical examinations.  From these examinations, clear conclusions with reasoned medical explanations were reached and are sufficient to decide the Veteran's claim.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided). VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may be granted with medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307, (ii) present manifestations of the same chronic disease, and (iii) evidence of continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Such includes the Veteran's claim for arthritis of the knees. 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases to a degree of 10 percent within one year from the date of termination of such service, including arthritis, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

During the course of this appeal, VA amended 38 C.F.R. § 3.310 effective October 10, 2006), to implement the decision in Allen.  See 71 Fed. Reg. 52,744 -47 (Sept. 7, 2006).  The existing provision at 38 C.F.R. § 3.310 (b) was moved to sub-section (c).  The amended 38 C.F.R. § 3.310 (b) institutes additional evidentiary requirements and hurdles that must be satisfied before aggravation may be conceded and service connection granted.  To whatever extent the revised regulation may be more restrictive than the previous one, the Board will afford the Veteran review under both the old and new versions.  See VAOPGCPREC 7-2003 (Nov. 19, 2003).





Gout

The Veteran contends that his gout first began during active service, in that he first starting experiencing joint pain in service.  He stated that he did not receive treatment for gout in service and was told that his joint pain was related to age.

Service treatment records reflect that in October 1980, the Veteran reported having had swollen or painful joint for two years, but x-rays had been negative.

Private treatment records reflect that in July 1999, the Veteran had a recurring gout attack in his right first toe.  The same symptoms had happened two years previously.  It was determined that he had obvious gout.

On August 2013 VA examination, the examiner interviewed the Veteran and reviewed the claims file.  The Veteran reported multiple episodes of gout symptoms, including pain, swelling, and redness, while in service, involving the bilateral great toes and left ankle.  He generally did not report symptoms at the time, due to the culture of his unit.  The symptoms would last two to three days and occurred about four times.  He reported a diagnosis of gout in 1995, though the examiner noted that the medical records showed a first diagnosis in July 1999.  The examiner determined that it was at least as likely as not that the Veteran's gout had its onset in service.  The examiner explained that although gout was empirically diagnosed in 1999, 9 years following service separation, the Veteran reported gout symptoms while in service, such as joint pain that was recurrent and would spontaneously resolve, as well as erythema and swelling of the feet and left ankle.  The Veteran was credible to report those symptoms, and it was credible that he did not seek treatment while in service due to the culture of his unit.  In that regard, he was not functionally impaired by the symptoms at the time.  The medical literature confirmed that gout resulted in recurrent inflammation of the joints, commonly first seen in the feet and ankles, and was completely asymptomatic between flares.  The medical research also supported that Veteran's risk factors for developing gout when he did, which the examiner felt was while he was in service, and those risk factors included being of male gender, being overweight, having hyperlipidemia, and a history of frequent consumption of red meat and high-fructose beverages.  
In this case, the Board places great probative weight on the August 2013 VA opinion because it is well-reasoned and is based upon a thorough review of the claims file.  The examiner also found the Veteran to be credible because his reported symptoms while in service were consistent with the pathology of the development of gout.  Therefore, because the August 2013 VA examiner found that it was at least as likely as not that the Veteran's gout began in service, and such opinion is determined to be competent and persuasive evidence, and in light of the fact that there is no medical opinion to the contrary, the Board finds that service connection for gout is warranted.

Bilateral Knee Disability

The Veteran contends that his knee disability was caused or aggravated by his lumbar spine disability or by his gout.

Service treatment records reflect that in October 1989, the Veteran was experiencing pain in the left and right shin areas due to exercise.  The assessment was shin splints.

Post-service records show that in November 2000, the Veteran had pain in the left knee.  There was slight heat and minor discomfort on moving the patella.  There was no pain along the cartilage line to palpation.  The diagnosis was either gout or pseudogout.  In April 2004, the Veteran was having a gout attack in the left knee that went down to the left ankle and the first toe.  He was to continue taking Appopurinal, as well as a steroid treatment.  

On April 2006 VA examination, the Veteran reported bilateral knee pain since about 1985.  There was no specific traumatic injury.  He had a history of gout that sometimes involved the knees.  Physical examination resulted in a diagnosis of bilateral chondromalacia patella, minimal degenerative joint disease on x-ray.  

An August 2007 VA treatment record reflects that the Veteran's knees were painful with intermittent swelling, stiffness, and loss of motion.  There was small medial effusion of the knee.  A x-ray of the knee was essentially normal.  The assessment was bilateral knee arthralgia.  In October 2010, the Veteran reported that his antalgic gait due to his back pain was causing more knee pain.  The assessment was knee arthralgia.  In March 2011, he had increased knee pain.

On June 2011 VA examination, the Veteran stated that he first had trouble with his knees in 2003 or 2004.  At the time he was having gout attacks and was taking Allopurinol.  However, once he was feeling better, he stopped taking that medication and he developed left knee pain.  He also felt that his gait was altered due to his back and hip disabilities.  He reported constant knee pain.  Physical examination and x-ray examination resulted in a diagnosis of bilateral knee patellofemoral syndrome with mild degenerative joint disease and gouty arthritis.  After reviewing the record, the examiner determined that it was less likely than not that the Veteran's bilateral knee disability was caused or aggravated by service, explaining that the service treatment records were negative for any indication of knee pain or problems and the onset of the knee condition was many years following separation from service.  The examiner also concluded that the Veteran's knee disability was less likely than not caused by his low back disability as although the Veteran had a mildly antalgic gait, it was not severe enough to require use of an assistive device and did not explain how it would affect the knee.  However, the examiner did find that the Veteran's gouty arthritis caused or aggravated his bilateral knee disability, stating that there was a correlation between him stopping Allopurinol and having a new onset of knee pain for the first time.  However, it was also likely that his weight gain of 70 pounds was causing his patellofemoral syndrome as obesity was a risk for that disability. 

In August 2012 the same VA physician who noted the Veteran's symptoms in October 2010 filled out a VA physical examination form.  Under "medical history" it was noted that the Veteran developed pain and stiffness in his knees in 2003 and 2004, atraumatic, and had years of antalgic gait due to his low back pain and hip and thigh condition, placing undue stress on his knees.  He had trouble sitting, going down stairs due to instability of the knees, used hand rails, and stumbled due to his knee disability.  On repetitive testing, there was "severe pain in knees, also aggravated lumbar degenerative disc disease.  Fatigued, difficulty rising from seated and supine position." 
In September 2012, the Veteran stated his belief that his obesity had not caused his knee pain, but that his knee pain had caused his obesity.

A July 2013 VA treatment record reflects that x-ray examination showed mild arthritis of the knees.

On August 2013 VA examination, the examiner interviewed the Veteran and reviewed the claims file.  The examiner determined that there was no objective medical evidence to conclude that the Veteran's gout was related to his bilateral knee disability.  On examination, the Veteran reported that after being diagnosed with gout, he had had fewer gout flares when he started the drug Allopurinol in 2000.  He had had one episode of nephrolithiasis in 2004, and had stopped taking that drug.  Once the nephrolithiasis spontaneously resolved, he started taking the drug again.  A review of the record demonstrated a history of gout that sometimes affected the knee.  The examiner noted that the previous VA opinion had related the Veteran's left knee pain with stopping gout medication, but disagreed that the Veteran's knee disability was related to gout.  In that regard, the examiner noted that the Veteran's treatment for gout and for knee pain followed separate trajectories, such as in August 2007, when the Veteran's gout was fairly well-controlled and there was a separate diagnosis of left knee arthralgia.  Subsequent records showed knee pain treated with an anti-inflammatory drug, without mention of gout as related to the knee condition.  X-rays and other records showed various diagnoses of a knee condition without mention of relation to gout.  While the evidence did support a finding of an episodic flare of left knee gout occurring after service in 2000 and then another flare in 2004 when the Veteran stopped taking Allopurinol for gout, there was no evidence of left knee residuals related to those gout flares.  There was no objective evidence associating a right knee condition with a gout condition.  Again, the knee diagnosis of record was left knee arthralgia noted in 2007, without mention of gout, with a report of 9 years of knee pain.  Because there was no mention of gout when the left knee condition was diagnosed, there was insufficient evidence to support a relationship between the Veteran's current gout and his bilateral knee disability.  The examiner agreed with the prior VA opinion that the Veteran's bilateral knee disability did not have its onset in service because there was no objective evidence that it began while on active duty.  When reviewing the service treatment records, the examiner determined that the shin splints in service resolved in service, and were not related to gout, as gout affected the joints and not the long bones of the body.  

First, the Board finds that service connection for bilateral knee arthritis is not warranted on a presumptive basis.  In that regard, although the Veteran stated in April 2006 that he had an onset of knee pain in 1985, review of the claims file by the 2011 and 2013 VA examiners demonstrated that he reported an onset of knee pain/arthralgia in the late 1990s or early 2000s resulting in a diagnosis of knee arthritis.  Thus, while the Veteran may have experienced gout-like symptoms in the knees while in service, the competent evidence of record, including his own self report when obtaining treatment for knee symptoms, demonstrates that his knee arthralgia/arthritis had its onset more than one year following service separation in 1990.  There is no evidence of a diagnosis of knee arthritis in service or within one year following service.  Thus, the competent and probative evidence of record does not demonstrate an onset of arthritis in service or within one year following service.

Next, the Board finds that the competent and probative evidence weighs against a finding that his bilateral knee disability was caused or aggravated by service.  Both VA opinions found such to be less likely than not based upon a review of the evidence which showed no reports of knee pain or other related symptoms in service or for years following service.  It was also found that the shin splints in service were not related to the current disability.  Such opinions comport with the record, which demonstrate a diagnosis of knee arthritis in the mid-2000s, with no indication of arthritis or arthritic symptoms in service or for many years following service.  Accordingly, the Board finds that the weight of the competent and credible evidence is against the claim on a direct basis.  

The Board also finds that service connection for a bilateral knee disability is not warranted on a secondary basis, either as caused or aggravated by the service-connected lumbar spine disability or gout.  When weighing the evidence, the Board places greater probative weight on the 2013 VA opinion, rather than on the 2011 VA opinion finding that the Veteran's gout caused or aggravated his bilateral knee disability or the 2010 and 2012 records stating that the Veteran's knee disability was related to his lumbar spine disability.  

First, with regard to the theory of secondary service connection as due to the Veteran's gout, the Board finds that the 2013 VA opinion that the Veteran's gouty arthritis and his bilateral knee disability had separate pathologies and treatment to be probative in this case, as such an opinion is consistent with the record and also was made upon a careful and thorough review of the record, including citations to the relevant treatment records.  Moreover, the 2011 VA examiner provided inadequate rationale for the opinion reached, stating only that the Veteran experienced greater knee pain when stopping his gout medication.  Such a rationale did not provide a medical explanation linking the Veteran's degenerative arthritis and chondromalacia of the knees with stopping gout medication.  In fact, as also found by the 2013 VA examiner, a review of the records in 2004 does not reflect any correlation with the development of knee arthritis or chondromalacia and a change in gout medication.  While the Veteran experienced a gout flare of the left knee, degenerative arthritis or chondromalacia of the knee was not mentioned.  Accordingly, the Board finds the 2013 VA opinion of higher probative value, as it is well-reasoned and well-explained, and is supported by the evidence of record.  

With regard to the question of whether the Veteran's lumbar spine disability caused or aggravated his bilateral knee disability, the Board again finds that the competent and probative evidence weighs against that claim.  For, although the Veteran's treating VA physician noted in 2010 and 2012 that the Veteran's lumbar spine pain and antalgic gait was affecting his knee pain, it is unclear whether those statements were simply documenting the Veteran's reported history and symptoms, or whether they were in fact medical conclusions.  If those statements were based solely on the Veteran's personal report, than the Board finds that the Veteran, while credible to state his symptoms of an antalgic gait and contemporaneous knee pain, is not competent to conclude that his lumbar spine disability caused or aggravated his bilateral knee disability, as explained in more detail below.  If those statements were in fact medical conclusions made by the VA physician, they lack any rationale or explanation.  In either case, neither record actually concludes that the Veteran's lumbar spine disability caused or aggravated the Veteran's knee arthritis, patellofemoral syndrome, or chondromalacia patella, his documented knee disabilities, rather, they state only that he had increased knee pain.  Such does not amount to a finding that the lumbar spine disability actually caused or permanently aggravated the Veteran's bilateral knee disability.  Thus, the 2010 and 2012 statements lack probative weight in this case.  On the other hand, the 2011 VA examiner explained that although the Veteran had an antalgic gait, it was not severe enough to need an assistive device and thus the effect on the knees was not explained.  The Board finds that the 2011 VA opinion contains an adequate medical explanation, based upon review of the medical record, as to why the Veteran's lumbar spine disability had not caused or aggravated his bilateral knee disability.  The Board finds such because the 2010 and 2012 statements by the VA treating physician lacked any explanation or rationale at all as to how or why the lumbar spine disability had actually caused or permanently aggravated the bilateral knee disability.  Thus, the Board finds that the 2011 VA opinion outweighs those records because the examiner reviewed the record, examined the Veteran, and provided a clear explanation based upon medical principles.  Therefore, the claim on a secondary basis must also be denied.    

While the Veteran contends that his bilateral knee disability was caused or aggravated by his service or a service-connected disability, the Board accords his statements regarding the etiology of this disorder less probative value.  Lay persons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428(2011).  However, the disability at issue in this case could have multiple possible causes and thus, falls outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 429 F.3d 1372 (Fed. Cir. 2007). 

While the Veteran is competent to state his symptoms and dates of diagnosis, he is not competent to state that his currently diagnosed bilateral knee disability was caused or aggravated by service, or by his gout or lumbar spine disability because he does not have the requisite knowledge and skills to determine such etiology.  Such a conclusion requires medical skill as well as a review of the physical findings and medical history.  

As the Board finds that the preponderance of the evidence is against this claim for service connection for a bilateral knee disability, the benefit of the doubt doctrine is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107.  Service connection for a bilateral knee disability on a direct or secondary basis is denied.


ORDER

Service connection for gout is granted.

Service connection for a bilateral knee disability is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


